Citation Nr: 1533409	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-34 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In November 2006, the Veteran filed a letter in the current case that he had previously sent to a VA RO in 1979, which related to a notice of disagreement from an earlier rating decision currently not at issue.  See November 2006 notice of disagreement (NOD).  Although this letter did not discuss the Veteran's disagreements with the current service connection claims for his bilateral hearing loss and tinnitus, the Regional Office nevertheless acknowledged this correspondence as a timely filed notice of disagreement in connection with this appeal.  Therefore, the Board also considers the November 2006 correspondence to be a timely filed NOD for the Veteran's service connection claims for bilateral hearing loss and tinnitus.  

The Board notes that in previous correspondences with the Veteran, the RO also required new and material evidence to further consider the claims currently at issue; however, the evidence in the claims file indicates that the Veteran completed the timely appeal necessary for his bilateral hearing loss and tinnitus claims to be considered by the Board.  The Board bases this decision upon reviewing the March 2006 rating decision, the November 2006 notice of disagreement, and September 2007 statement of the case.  The Veteran filed a VA Form 9 later that month in September 2007.  

The Veteran was scheduled to testify before the Board in July 2014 in connection with this appeal; however, the Veteran has subsequently requested to have his hearing cancelled.  See April 2014 hearing request correspondence.  Therefore, his hearing request is considered withdrawn.


The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in comments submitted by the Veteran within an April 2007 VA form 21-4138 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

No current right ear hearing loss, which meets VA standards under 38 C.F.R. § 3.385, has been shown.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by a December 2005 letter sent to the Veteran prior to the decision on appeal.  In this December 2005 letter, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The December 2005 letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

In addition, a July 2014 letter notified the Veteran that his claims for bilateral hearing loss and tinnitus are on appeal and informed the Veteran about the procedures for submission of additional evidence in the case.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran has not identified any records that relate to his hearing loss and tinnitus claims, nor does he allege that there is any outstanding evidence in his possession that is needed for full and fair adjudication of his claims. 

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Virtual VA records have been reviewed.
The Veteran was afforded a VA examination in May 2012.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence. 

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  As the issue of left ear hearing loss is being remanded for the reasons stated in the remand section of the opinion, the Board only considers the Veteran's claim for right ear hearing loss in the discussion below.  

The Veteran asserts that he was exposed to acoustic trauma during service and currently suffers from hearing loss as a result of that exposure.





Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results. 

The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

The Veteran claims he suffered hearing loss due to in-service acoustic trauma from exposure to hazardous noise as a machinist in the Air Force. 

The Veteran's service treatment records were reviewed.  The Veteran self-reported no prior hearing loss in his January 1971 pre-induction examination, and no further audiological examinations were conducted at this time.  During his time in service, however, the Veteran had seven right ear hearing tests conducted, and the results of these audiological examinations are discussed below. 

The Veteran underwent his first audiometric test in June 1976.  His puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were noted as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
10
15
20
During a periodic medical examination in February 1977, the Veteran underwent a second audiological exam where mild high frequency hearing loss was noted.  For this examination, his puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
0
5
10

He underwent a third audiological exam in June 24, 1977.  This audiometric examination indicated that his puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
10
10
5


In June 27, 1977, a fourth audiometric exam was conducted.  His puretone thresholds, in decibels, from the June 27, 1977 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
10
15
5






The Veteran was given a fifth audiometric test in July 1977.  His puretone thresholds from this examination, in decibels, for the frequencies of interest, in Hertz, were noted as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
10
10

In August 1977, the sixth audiometric test was conducted for the Veteran's right ear.  His puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were noted as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
10
15
15

The seventh audiometric test was given during the Veteran's October 1977 separation exam.  During this separation examination, the clinical evaluation of the Veteran's ears was noted to be normal.  Audiometric testing performed in October 1977 revealed pure tone thresholds, in decibels, for the frequencies of interest, in Hertz, as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
15
15

Post service, the VA treatment records note self-reported ear problems by the Veteran in October 2000.  In a March 2002 treatment note, the Veteran's hearing was deemed to be grossly intact; however, no audiological exam was given at this time. 

Similarly, the Veteran's hearing was deemed to be grossly intact in a June 2003 treatment note, but an audiological exam was not given during this clinical visit.  The first post-service treatment note of hearing loss was noted in July 2008 for the Veteran's left ear; however, no such treatment assessment was noted about his right ear. 

The Veteran was afforded a VA examination in May 2012.  On the authorized audiological evaluation in May 2012, puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
30

Speech recognition scores based on the Maryland CNC Test was 94 percent in the right ear.

Analysis

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for right ear hearing loss. 

There is no competent evidence showing that the Veteran has sufficient right ear hearing impairment to qualify as a disability for VA compensation purposes.  38 C.F.R. § 3.385.  Seven audiological examinations performed in-service on June 1976; February 1977; June 24, 1977; June 27, 1977; July 1977; August 1977; and October 1977, did not indicate that the Veteran met the regulatory criteria for right ear hearing loss. 

During the Veteran's separation exam in October 1977, bilateral mild high frequency hearing loss was noted for the right ear.  However, the hearing loss in the right ear was noted at the 6000 Hertz frequency, which is not at a frequency of interest necessary for the threshold requirements of 38 C.F.R. § 3.385.


Furthermore, his available service treatment records do not show any complaints of hearing loss during service.  Following his separation from service, there is no post- service reference to or diagnosis of right ear hearing loss within the Veteran's treatment records.
 
Of note, the Court has held that VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  However, the Board notes that the results from the May 2012 VA examination also do not demonstrate a current hearing disability for the Veteran's right ear, as defined in 38 C.F.R. § 3.385.  Although the May 2012 VA examination did note that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz, his hearing loss is at a level that is not considered to be a disability for VA compensation purposes.  38 C.F.R. § 3.385. 

In the absence of competent medical evidence that a right ear hearing loss disability exists, the criteria for establishing service connection for right ear hearing loss has not been established, and service connection for right ear hearing loss is not warranted.  38 C.F.R. § 3.303.  As such, element (1) set forth under Shedden, current disability, has been not been satisfied.  See Shedden, supra.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Left Ear Hearing Loss and Tinnitus

The Veteran is seeking entitlement for left ear hearing loss and tinnitus.  However, the Board must remand his claims in order to obtain new VA medical opinions prior to this adjudication. 
Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present claim, the Board must address whether the record shows persuasive evidence of a current left ear hearing loss disability and a medically-sound basis for otherwise attributing such disability to service, notwithstanding hearing found to be within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 159.    

The May 2012 VA examination report is inadequate in part.  The examiner's report does compare the Veteran's in-service series of audio examinations from 1976-1977; however, the analysis is inadequate.  Although the examiner noted the Veteran's fluctuating threshold shifts for the left ear at 4000Hz, he does not offer any explanation as to whether the Veteran's current left ear hearing loss is causally due to the threshold shifts noted during service.  Therefore, an addendum opinion should be obtained clarifying whether the Veteran's current hearing loss is due to in-service acoustic trauma.  

Regarding the claim for tinnitus, the Board finds that this issue is inextricably intertwined with the issue of left ear hearing loss currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to service connection for tinnitus until the issue of service connection for left ear hearing loss has been adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's left ear hearing loss and tinnitus.  If deemed necessary by the examiner, afford the Veteran a VA examination for left ear hearing loss and tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the Veteran's left ear hearing loss is causally or etiologically due to service, or had an onset during service, to include the documented threshold shifts during service; and,

b) that the Veteran's tinnitus is causally or etiologically due to service OR is proximately due to OR aggravated by his left ear hearing loss.

In so opining, the VA examiner must discuss the significance of negative shifts that occurred in the Veteran's left ear hearing at various frequencies, with detailed attention to the negative shifts at the 4000 Hz frequency, from audiometric testing performed during service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


